Opinion issued July 26, 2012




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-12-00471-CV
                         ———————————
           LATOYA SMITH AND MELVIN SMITH, Appellants
                                       V.
 U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO
BANK OF AMERICA, N.A., AS SUCCESSOR BY MERGER TO LASALLE
BANK, N.A. AS TRUSTEE FOR THE CERTIFICATE HOLDERS OF THE
 MLMI TRUST, MORTGAGE LOAN ASSET-BACKED CERTIFICATES,
                   SERIES 2006-RMI, Appellee



                On Appeal from County Court at Law No. 2
                         Fort Bend County, Texas
                  Trial Court Cause No. 12-CCV-047150


                       MEMORANDUM OPINION
      Appellants, LaToya Smith and Melvin Smith, have neither paid the required

filing fee for this appeal nor established indigence for purposes of appellate costs.

See TEX. R. APP. P. 5 (“A party who is not excused by statute or these rules from

paying costs must pay—at the time an item is presented for filing—whatever fees

are required by statute or Supreme Court order.”), 20.1 (listing requirements for

establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp.

2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in

court of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme

Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict

Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.

APP. P. app. A § B(1) (listing fees in court of appeals). The filing fee was due on

June 4, 2012. After being notified that this appeal was subject to dismissal for

failure to pay the filing fee, appellants did not adequately respond. See TEX. R.

APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal

of case).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         2